MEMORANDUM **
Petitioner Calixto Jimenez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeal’s (“BIA”) opinion affirming the Immigration Judge’s (“IJ”) decision denying his request for asylum and withholding of removal based on the IJ’s adverse credibility determination. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), and we affirm.
Although some of the bases upon which the IJ relied for her adverse credibility finding were impermissibly based on speculation or conjecture, see Ge v. Ashcroft, 367 F.3d 1121, 1125 (9th Cir.2004), other bases were supported by substantial evidence and went to the heart of Jimenez’s claim. See Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.2003) (“So long as one of the identified grounds is supported by substantial evidence and goes to the heart of [the] claim of persecution, we are bound to accept the IJ’s adverse credibility find*662ing.”). Accordingly, the IJ did not err. The BIA properly reviewed the IJ’s adverse credibility finding when it affirmed the IJ’s decision.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.